Order and judgment herein appealed from, unanimously affirmed, with $50 costs and disbursements to petitioner-respondent. We conclude the arbitrators acted within their powers. That portion of the award which declared that “Waters shall be entitled to future payments of * * * $375.00 per month in accordance with paragraph eight (8) of the aforesaid agreement” must be read and interpreted in conjunction with the demand which sought an adjudication that “ payments shall continue until the last patent assigned to respondent expires”. Paragraph 14 of the agreement provides for a termination date. It is asserted and not denied, the patent will expire on a day certain, 17 years from the date of the issuance of the letters patent. Since the patents are in respondent-appellant’s possession or under its control, the date of termination presumably is known to it or certainly may be ascertained. “That is certain which can be made certain” and the claim of indefiniteness is without substance. Finally, respondent-appellant submitted to and participated fully in the arbitration, and may not repudiate the award because of dissatisfaction with the result. Concur—Botein, P. J., Rabin, Stevens and Eager, JJ.